          Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 1 of 10



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CINDY TORRES,                                            Case No.: 2:19-cv-00594-APG-EJY

 4          Plaintiff                                  Order Granting in Part Rothstein’s Motion
                                                       to Dismiss, Denying Rothstein’s Motion to
 5 v.                                                  Strike, and Granting Puntney’s Motion to
                                                                    Amend Answer
 6 ALLAN ROTHSTEIN and KYLE
   PUNTNEY,                                                        [ECF Nos. 28, 38, 44]
 7
        Defendants
 8

 9         Plaintiff Cindy Torres alleges that defendant Allan Rothstein sexually harassed her when

10 she rented a home that Rothstein manages for its owner, defendant Kyle Puntney. Among other

11 things, Rothstein required Torres to sign a “direct consent for sexual intercourse” in addition to

12 her lease. Torres asserts claims for: (1) violations of the federal Fair Housing Act; (2) violations

13 of Nevada’s Fair Housing Law; (3) breach of the covenant of quiet enjoyment, (4) wrongful

14 eviction, (5) violations of the Nevada Deceptive Trade Practices Act (NDTPA); (6) invasion of

15 privacy; (7) defamation; and (8) negligence. Rothstein moves to dismiss Torres’ complaint and

16 to strike Puntney’s answer. Puntney moves to amend his answer.

17         I grant Rothstein’s motion to dismiss Torres’ breach of the covenant of quiet enjoyment,

18 wrongful eviction, NDTPA, invasion of privacy, defamation, and negligence claims, but I grant

19 Torres leave to amend all but her defamation and negligence claims. I deny Rothstein’s motion

20 to dismiss in all other respects. I deny Rothstein’s motion to strike and grant Puntney’s motion

21 to amend because Puntney’s delay in filing an answer is partially excused and his amendment

22 does not prejudice Rothstein or Torres.

23
              Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 2 of 10



 1       I.    BACKGROUND1

 2             After a period of homelessness, Las Vegas’s public housing authority approved Torres

 3 and her five children for a Section 8 housing choice voucher (HCV). ECF No. 1 at ¶ 8. The

 4 HCV subsidized a four-bedroom rental costing $1,550 or less per month. Id. Rentals paid with

 5 HCV vouchers are subject to Housing and Urban Development (HUD) regulations, a

 6 standardized housing assistance payments (HAP) contract, and a HUD tenancy addendum to the

 7 lease. Id. at ¶¶ 11, 13-14. The HAP contract requires the landlord to credit the tenant for the

 8 amount of her subsidy and, in “accordance with applicable equal opportunity statutes, Executive

 9 Orders, and regulations, the owner must not discriminate against any person because of race,

10 color, religion, sex, national origin, age, familial status or disability in connection with the

11 lease.” Id. at ¶¶ 15, 17.

12             Rothstein manages a house at 11893 Wedgebrook Street in Las Vegas for Puntney, who

13 owns it. Id. at ¶¶ 5-6. In September 2018, Torres asked Rothstein about renting the home with

14 her HCV voucher. Id. at ¶¶ 8-9. Torres visited the home and picked up an application from

15 Rothstein’s home. Id. at ¶ 10. She returned to the house with her completed application and

16 initial money order. Id. at ¶ 18. Rothstein demanded additional money. Id. Lacking funds,

17 Torres offered to clean and repair the house. Id. Rothstein demurred and demanded that she

18 perform a sexual act on him. Id. Torres refused, repeated her offer to repair the house, demanded

19 that Rothstein process her application, and left. Id.

20             Torres cleaned and repaired the house. Id. at ¶¶ 19-20. After the Southern Nevada

21 Regional Housing Authority inspected the house, Rothstein provided a HAP contract signed by

22

23   1
       The following summarizes Torres’ allegations in her complaint. I do not make any findings of
     fact.

                                                      2
             Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 3 of 10



 1 Puntney and containing the HUD tenancy addendum. Id. at ¶ 20. The HAP contract specified

 2 monthly rent of $1475, of which $145 was to be paid by Torres. Id.

 3            The next month, Rothstein required Torres to return to his home to sign a lease and pay

 4 additional funds. Id. at ¶ 22. Torres paid and Rothstein required her to sign the lease and six

 5 additional forms. Id. at ¶ 23. The final form was entitled “Direct Consent for Sexual Intercourse

 6 and/or Fellatio or Cunnilingus,” and provided:

 7                   The RESPONDENT/S hereby and freely gives their total consent
                     to the INITIATOR/S to engage in sexual activities with the
 8                   RESPONDENT/S with the understanding that sexual intercourse
                     as defined by the State of Nevada will occur. This consent and
 9                   agreement is valid for the period of FIVE years and does hereby
                     freely give implied consent to consecutive or concurrent sexual
10                   encounters between the RESPONDENTS/S and the
                     INITIATOR/S. . . .
11
                     RESPONDENT/S has not been forced into sexual activities under
12                   the threat of economic sanctions . . . unless she complies with
                     INITIATOR/S requirement or request for sexual intercourse . . .
13
                     RESPONDENT does not currently have a
14                   boyfriend/girlfriend/parent who is larger, meaner, and more
                     physically aggressive, owns firearms and/or is more possessive
15                   than the INITIATOR/S.

16 Id. at ¶ 25. Torres protested, but signed the form based on Rothstein’s explanation that it was

17 required to lease the house. Id.

18            In the months that followed, Rothstein repeatedly threatened to evict Torres and her

19 family. Id. at ¶ 27. The defendants later served two eviction notices claiming Torres owed sums

20 that she paid with her HCV. Id. at ¶ 28. The defendants later dropped their eviction proceeding,

21 and Torres filed this suit. Id. at ¶ 31.

22 / / / /

23 / / / /



                                                      3
             Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 4 of 10



 1   II.      DISCUSSION

 2         A. Rothstein’s Motion to Dismiss (ECF No. 28)

 3            In considering a motion to dismiss, “all well-pleaded allegations of material fact are taken

 4 as true and construed in a light most favorable to the non-moving party.” Wyler Summit P’ship v.

 5 Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998). However, I do not assume the truth

 6 of legal conclusions merely because they are cast in the form of factual allegations. See Clegg v.

 7 Cult Awareness Network, 18 F.3d 752, 754-55 (9th Cir. 1994). A plaintiff must make sufficient

 8 factual allegations to establish a plausible entitlement to relief. Bell Atl. Corp. v. Twombly, 550

 9 U.S. 544, 556 (2007). Such allegations must amount to “more than labels and conclusions, [or] a

10 formulaic recitation of the elements of a cause of action.” Id. at 555. A complaint or individual

11 claim should be dismissed without leave to amend only when “it is clear . . . that the complaint

12 could not be saved by amendment.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1296 (9th

13 Cir. 1998).

14            1. Fair Housing Act Claim

15            Rothstein argues that Torres fails to state a claim for relief because she does not allege

16 discrimination on the basis of sex. ECF No. 28 at 5-6. But “it is beyond question that sexual

17 harassment is a form of discrimination.” Beliveau v. Caras, 873 F. Supp. 1393, 1397 (C.D. Cal.

18 1995). Federal courts have thus recognized that sexual harassment claims are actionable under

19 the Fair Housing Act (FHA). See Salisbury v. Hickman, 974 F. Supp. 2d 1282, 1290 (E.D. Cal.

20 2013) (collecting cases). “Specifically, where the sexual harassment creates a ‘hostile housing

21 environment’ or constitutes ‘quid pro quo sexual harassment,’ it is actionable under the FHA.”

22 Id. (quoting United States v. Hurt, 676 F.3d 649, 654 (8th Cir. 2012)). HUD regulations also

23 encompass both theories of sexual harassment. See 24 C.F.R. §§ 100.600(a)(1)-(2). Torres’



                                                        4
          Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 5 of 10



 1 well-pleaded allegations that Rothstein demanded a sexual favor and a sexual consent form are

 2 sufficient to state a plausible claim for relief under either theory.

 3         2. Nevada Fair Housing Law Claim

 4         Nevada’s Fair Housing Law (FHL) also prohibits discriminatory practices and mirrors

 5 the FHA. Compare Nev. Rev. Stat. §§ 118.010-118.120, with 42 §§ U.S.C. 3601-3619.

 6 Although the Supreme Court of Nevada has not addressed whether a sexual harassment claim is

 7 actionable under the FHL, that court looks to federal law when considering similar employment

 8 discrimination claims. See Pope v. Motel 6, 114 P.3d 277, 280 (Nev. 2005); Copeland v. Desert

 9 Inn Hotel, 673 P.2d 490, 492 (Nev. 1983). I thus predict that the Supreme Court of Nevada

10 would look to federal decisions and allow sexual harassment claims under the FHL.2 And

11 because her FHL claim mirrors her FHA claim, she has stated a plausible claim for relief under

12 the FHL.3

13         3. Breach of the Implied Covenant of Quiet Enjoyment Claim

14         “Every lease includes an implied covenant of quiet enjoyment that exists by operation of

15 law . . . .” Pickett v. McCarran Mansion, LLC, No. 70127, 2017 WL 3526269, at *8 (Nev. App.

16 Aug. 8, 2017). “The purpose of the covenant of quiet enjoyment is to secure tenants against the

17 acts or hindrances of landlords. Therefore, to prove a sufficient issue for breach of the covenant

18

19   2
     When a federal court interprets state law, it is bound by the decisions of the state’s highest
   court. Assurance Co. of Am. v. Wall & Assocs. LLC of Olympia, 379 F.3d 557, 560 (9th Cir.
20 2004). Where the state’s highest court has not decided the issue, a federal court must predict
   how that court would decide. Orkin v. Taylor, 487 F.3d 734, 741 (9th Cir. 2007). I may use
21 “decisions from other jurisdictions, statutes, treatises, and restatements as guidance.” Assurance
   Co., 379 F.3d at 560 (quotation omitted).
22 3
     Rothstein also argues that the FHL contemplates only proceedings before the Nevada Equal
   Right Commission and Nevada district courts. ECF No. 28 at 6. But because Torres’ FHA claim
23
   is a federal one and related to her FHL claim, I exercise supplemental jurisdiction over her state-
   law claims. See 28 U.S.C. § 1367(a).

                                                      5
          Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 6 of 10



 1 of quiet enjoyment, the tenant need only provide evidence demonstrating constructive eviction;

 2 actual eviction is not required.” Winchell v. Schiff, 193 P.3d 946, 952 (Nev. 2008). But “[n]o

 3 constructive eviction results if the tenant continues in possession even though disturbed in the

 4 beneficial enjoyment of the premises.” Yee v. Weiss, 877 P.2d 510, 512 (Nev. 1994). Because

 5 Torres does not allege that she has vacated the home, she has not alleged a plausible quiet

 6 enjoyment claim. I grant Rothstein’s motion to dismiss, but grant Torres leave to amend if she

 7 can plead facts showing she was actually or constructively evicted.

 8         4. Wrongful Eviction Claim

 9         Torres alleges that the defendants threatened to evict her in violation of Nevada Revised

10 Statutes Chapter 118A. ECF No. 1 at ¶¶ 43-44. Chapter 118A includes most of Nevada’s

11 landlord-tenant law and contains 20 subchapters addressing remedies. Several of these remedies

12 may be relevant here. See, e.g., Nev. Rev. Stat. § 118A.510 (prohibiting retaliatory conduct).

13 But Torres does not allege or argue what the nature of her wrongful eviction claim is. So I grant

14 Rothstein’s motion to dismiss, but I allow Torres to amend because it is not clear amendment

15 would be futile.

16         5. NDTPA Claim

17         Torres alleges that the defendants violated Nevada Revised Statutes § 598.015, which

18 defines 15 practices involving false or misleading statements as deceptive trade practices.

19 Federal Rule of Civil Procedure 9(b)’s particularity requirement applies to NDTPA claims

20 sounding in fraud. See Horner v. Mortg. Elec. Registration Sys., Inc., 711 F. App’x 817 (9th Cir.

21 2017) (citing Kearns v. Ford Motor Co., 567 F.3d 1120, 1124-25 (9th Cir. 2009)). “Rule 9(b)

22 requires a party to state with particularity the circumstances constituting fraud or mistake,

23 including the who, what, when, where, and how of the misconduct charged.” Ebeid ex rel. U.S. v.



                                                     6
          Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 7 of 10



 1 Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010) (quotation omitted). Additionally, “[t]he plaintiff

 2 must set forth what is false or misleading about a statement, and why it is false.” Id.

 3         Torres argues, but does not allege in the complaint, that Rothstein made a false

 4 representation in violation of § 598.0915 because he “advertised leasing the premises for

 5 [Torres] to rent, but in reality, [he] also demanded sex.” ECF No. 30 at 12. Torres argues her

 6 separate factual allegations of Rothstein advertising and demanding sex are sufficient, but Rule

 7 9(b) requires that she plead in her complaint—at the very least—what she argues in her

 8 opposition to Rothstein’s motion. So I grant Rothstein’s motion to dismiss, but I grant Torres

 9 leave to amend.

10         6. Invasion of Privacy

11         There are four “invasion of privacy” torts under Nevada law: “1) unreasonable intrusion

12 upon the seclusion of another; 2) appropriation of the name or likeness of another;

13 3) unreasonable publicity given to private facts; and 4) publicity unreasonably placing another in

14 a false light before the public.” People for Ethical Treatment of Animals v. Bobby Berosini, Ltd.,

15 895 P.2d 1269, 1278 (Nev. 1995), overruled on other grounds by City of Las Vegas Downtown

16 Redevelopment Agency v. Hecht, 940 P.2d 134 (Nev. 1997). Torres argues, but does not allege,

17 that Rothstein unreasonably intruded upon her seclusion. Because Torres’ allegations fail to give

18 Rothstein sufficient notice of the claim against him, I grant Rothstein’s motion to dismiss this

19 claim. But I allow Torres leave to amend because it not clear that amendment would be futile.

20         7. Defamation and Negligence

21         Torres concedes that her defamation and negligence claims should be dismissed against

22 Rothstein only. ECF No. 30 at 13. So I grant Rothstein’s motion to dismiss these claims, without

23 leave to amend.



                                                     7
             Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 8 of 10



 1      B. Rothstein’s Motion to Strike and Puntney’s Motion to Amend (ECF Nos. 38, 44)

 2            Puntney was served with Torres’ complaint on May 2, 2019. ECF No. 11. On May 23,

 3 2019, Rothstein filed an answer pro se on behalf of Puntney and himself, but the answer was

 4 signed only by Rothstein, and Puntney claims Rothstein filed it without his authority. ECF Nos.

 5 10; 43 at 3. The Clerk’s office removed Puntney as a filing party on the docket because a pro se

 6 party is not permitted to file on behalf of another pro se party. Id. Under the scheduling order,

 7 the deadline for amending pleadings was August 20, 2019. ECF No. 16 at 2. Puntney filed an

 8 answer on October 4, 2019 asserting cross-claims against Rothstein. ECF No. 34. Rothstein

 9 moves to strike Puntney’s answer as untimely. ECF No. 38. Puntney moves to amend his answer

10 to assert additional affirmative defenses. ECF No. 44.

11            1. Motion to Strike

12            “Federal Rule of Civil Procedure 12 does not provide a specific sanction for late filing of

13 an answer.” McCabe v. Arave, 827 F.2d 634, 639 n.5 (9th Cir. 1987). “[C]ourts rarely grant

14 motions to strike answers. Indeed, federal courts in this and other circuits generally hold that the

15 untimeliness of an answer, even if extreme, is not, by itself, a sufficient reason for granting a

16 motion to strike.” Barefield v. HSBC Holdings PLC, No. 1:18-CV-00527-LJO-JLT, 2019 WL

17 918206, at *3 (E.D. Cal. Feb. 25, 2019) (quotations and alterations omitted). Puntney’s delay in

18 filing an answer was relatively brief and Rothstein has not shown another reason to strike

19 Puntney’s answer. I am also persuaded by the strong policy in favor of deciding a case on its

20 merits. See, e.g., NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016) (“Cases

21 should be decided upon their merits whenever reasonably possible.”). So I deny Rothstein’s

22 motion to strike Puntney’s answer.

23 / / / /



                                                       8
          Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 9 of 10



 1         2. Motion to Amend

 2         Rule 15(a)(2) provides that “a party may amend its pleading only with the opposing

 3 party’s written consent or the court’s leave. The court should freely give leave when justice so

 4 requires.” The district court’s discretion to grant leave to amend is guided by various factors,

 5 including “bad faith, undue delay, prejudice to the opposing party, and whether the [party] has

 6 previously amended the [pleading].” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d

 7 502, 520 (9th Cir. 2013) (internal quotation marks and citation omitted).

 8         In his proposed amended answer, Puntney asserts two new affirmative defenses based on

 9 the fact that he owns two rental properties, rather than the one his counsel previously knew

10 about. ECF No. 44 at 3. Torres does not oppose amendment. ECF No. 45. Rothstein opposes,

11 but rehashes his same arguments against Puntney’s initial untimely answer. ECF No. 47. I reject

12 those arguments because Puntney’s delay was relatively brief and Rothstein has not shown

13 another reason to strike Puntney’s answer. Additionally, Puntney’s amendment does not affect

14 his crossclaims against Rothstein, so amendment does not prejudice Rothstein. I thus grant

15 Puntney’s motion to amend his answer.

16 III.    CONCLUSION

17         I THEREFORE ORDER that defendant Allan Rothstein’s motion to dismiss (ECF No.

18 28) is GRANTED in part and DENIED in part. Plaintiff Cindy Torres’ breach of the

19 covenant of quiet enjoyment, wrongful eviction, NDTPA, and invasion of privacy claims are

20 dismissed with leave to amend by June 19, 2020. Torres’ defamation and negligence claims are

21 dismissed against Rothstein only without leave to amend.

22         I FURTHER ORDER that defendant Allan Rothstein’s motion to strike (ECF No. 38) is

23 DENIED.



                                                    9
      Case 2:19-cv-00594-APG-EJY Document 74 Filed 05/20/20 Page 10 of 10



 1     I FURTHER ORDER that defendant Kyle Puntney’s motion to amend (ECF No. 44) is

 2 GRANTED.

 3     DATED this 20th day of May, 2020.

 4

 5
                                                ANDREW P. GORDON
                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                           10
